       Case 3:15-bk-33610          Doc 92     Filed 08/06/20 Entered 08/06/20 08:27:29                 Desc Main
                                              Document     Page 1 of 3



                                    UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION AT DAYTON
IN RE:                                                                            Case No: 15-33610
    Bruce D Goodman                                                                  (Chapter 13)
    Karin L Goodman
        Debtors                                                                   JUDGE GUY R. HUMPHREY

                          CHAPTER 13 TRUSTEE'S OBJECTION TO APPROVAL
                                   OF MODIFIED PLAN (DOC 91)
The Chapter 13 Trustee objects to approval of the Debtors' modified plan (Doc 91), and as provided by 11 U.S.C.§1302(b)(2)

recommends the plan not be approved, all as more fully set forth in the attached memorandum.

The plan was confirmed on July 14, 2016 and was last modified on September 26, 2019.




                                                           ____/s/_John G. Jansing_____________
                                                           John G Jansing #0040926
                                                           Chapter 13 Trustee
                                                           131 N. Ludlow St. Suite 900
                                                           Dayton, OH 45402-1161
                                                           (937) 222-7600 FAX (937) 222-7383
                                                           email: chapter13@dayton13.com




                                                     Page 1 of 2                                                      208
Case 3:15-bk-33610        Doc 92    Filed 08/06/20 Entered 08/06/20 08:27:29           Desc Main
                                    Document     Page 2 of 3



                                       15-33610 GOODMAN

       The Trustee submits that the amended plan fails to comply with the Local Rules of the

United States Bankruptcy Court for the Southern District of Ohio under LBR 9013-3. The Debtors

have failed to do a twenty-one day notice and have failed to properly notice the affected creditors

as the Certificate of Service is not dated.

       The Debtors have filed a modified plan that leaves the monthly plan payment set at $775.00

and the percent to be paid to the general unsecured creditors remains set at 0%.

       The Trustee’s analysis is that the plan will not complete in 60 months as required by 11

U.S.C. §1322(d) and up to 84 months pursuant to the CARES Act. The plan appears to be closer

to a 459 month plan. The Trustee’s further analysis is that the plan would need payments of

$5152.00 per month to complete in up to 84 months.

       The Debtors’ plan payments are delinquent in the amount of $9330.00. The Debtors should

have paid $43,400.00 in to the plan but have only paid $34,070.00 to date. In addition, the Debtors

were placed on payment probation starting March 18, 2020 but have failed to make any plan

payments since February 2020.

       The Debtors have incorrectly stated the current percent to be paid to general unsecured

creditors. The current percent to be paid is 100%, not 0%. Furthermore, pursuant to the Agreed

Order Prior to Confirmation (Doc. 15) filed December 15, 2015 and the Agreed Order Resolving

Chapter 13 Trustee’s Objection and Approving Modified Plan at Bar (Doc. 75) filed November 7,

2019, the percent to be paid to general unsecured creditors must remain at 100% because the

Debtors have equity in real estate and personal property.
        Case 3:15-bk-33610   Doc 92     Filed 08/06/20 Entered 08/06/20 08:27:29        Desc Main
                                        Document     Page 3 of 3


m




                                         CERTIFICATE OF SERVICE                                15-33610


I hereby certify that a copy of the Chapter 13 Trustee's Objection To Approval Of Modified Plan was
served electronically on the date of the filing through the Court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and by First Class Mail on August
6, 2020 addressed to:


Bruce D Goodman                   Karin L Goodman
3741 Marshall Road                151 Taylors Trace
Kettering, OH 45429               Albany, KY 42602



                                              John G Jansing, Trustee     /s/ John G Jansing




                                                Page 2 of 2                                           208
